Title: To George Washington from Thomas Jefferson, 6 April 1784
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Annapolis [Md.] Apr. 6. 1784.

I am obliged to you for your query as to the distance from New York to Cayahoga, as it has occasioned my reexamination

of that matter & detection of an error of 150 miles. the distances from New York to Niagara I collect from information as follows.

               
                  from N. York to Albany 
                  164 miles
               
               
                  Oneida 
                  165
               
               
                  Oswego 
                  171
               
               
                  Niagara 
                  180
               
               
                  
                  680
               
               
                  from Niagara to Cayahoga
                  140
               
               
                  
                  820
               
            
This last distance [from Niagara to Cayahoga] I collect by measuring on Hutchins’s map & reducing that proportionably by the known distance from Niagara to Detroit which is 250 miles.
The public papers confirm the resignation of mr Pitt & his friends. a ship arrived here, & some others in Philadelphia have brought us a riddle without a key. they received their bounties & drawbacks on clearing out from London as they used to do while we were colonies without any public act authorising it being visible. the custom house officers tendered them, & they were not so rude as to refuse them. the prohibitory proclamation they say is eluded & connived at by government. we have 11 states in Congress & hope by the middle of May to adjourn to November. if any thing prevents this it will be the representation of 8 states of the 11 by 2 members each, who frequently dividing retard business extremely. the inclosed letter was put into my hands with a request to forward it to you. this will be delivered you by Monsr de Hogendorff, a relation of mr Van Berckel’s. a very particular acquaintance with him here has led me to consider him as the best informed man of his age I have ever seen. nature & application seem equally to have concurred in fitting him for important business. he returns to Holland, his native country, in the summer, and cannot deny himself the satisfaction of paying his tribute of respect to you. I have the honor to be with great esteem & attachment Dr Sir your most obedt & most humble servt

Th: Jefferson


P.S. The Minister of France arrived here to-day. I beleive he is on a tour through Virginia. but I have not yet learned when he sets out.

Since writing this I learn that the Minister has declined his tour through Virginia, but thinks to go as far as your house: perhaps within a fortnight.

